Defendant’s
AnsWer to the
Complaint

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 2 of 8 Page|D #:97

uNlTED sTATEs olsTRlcT couRT
FoR THE NoRTHERN nlsTRicT oF u_LlNols

i\/|AL|BU lVIED|A, LLC, )

P|aintiff, ) _Civi| Action Case N0.1:18-cv-
01618
v. Judge Lee

GER|V|OND CHE PA'I_|'ON

Defendant.

Magistrate Judge Gilbert

'~_r'~_¢\_d~_d'~_./\_./

THE DEFENDANT’S ANSWER TO THE COMPLA|NT

l. The Parties Fil|ing This Answer to the Comp|aint

#920

Name Germond Ché Patton

Street Address 1040 West Granvi||e Avenue, Apartment
City and County Chicago, Cook

State and Zip Code ||linois, 60660

Te|ephone Number (760) 819-9007

E-mai| Address enderusrnc@qrnai|.com

 

|l. The Answer and Defenses to the Complaint

1.

Defendant DEN|ES that this matter arises under the United States
Copyright Act of 1976, as amended, 17 U.S.C §§et seq. (the "Copyright
Act”). P|aintiff has presented insufficient evidence to show that there was
infringement of their copyright privileges. Plaintiff has only presented
circumstantial evidence that any right they possess where infringed.
Defendant DEN|ES that Defendant is a persistent on|ine infringer of
P|aintiff's copyrights. P|aintiff has offered insufficient evidence to establish

\ that the |P address is attached to the Defendantl nor has P|aintiff

established that Defendant actually was using said lP address on the date
of alleged infringement

Defendant ADlVl|TS that P|aintiff is the registered owner of the copyrights
set forth on Exhibit B. However, the Defendant DEN|ES Exhibit A and
Exhibit B as being intentionally bias and misleading

Defendant ADl\/l|TS this court has subject matterjurisdiction over this
action pursuant to 28 U.S.C. § 1331 (federal question); and 28 U.S.C. §
1338 (patents, copyrights, trademarks, and unfair competition),

Defendant DEN|ES that P|aintiff has used a "proven" IP address
geo|ocation technology that has worked in similar cases. Prior cases have
ruled that this service and type of service are not always accurate in
determining the actual lP address they are trying to geo|ocate. Defendant

" EII." l`||

‘ "lr"li

n l miri|.m =.

!l‘ |' ` !||Tf|i||]!"

minn

" 'i"! `I"" !"li`

!‘1‘ el 'r'~'~i mr

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 3 of 8 PagelD #:98

DEN|ES that this service determined that there was an lP address located
within the District. and therefore, Defendant DEN|ES personal jurisdiction
over Defendant Defendant DEN|ES that tortious conduct was committed
in the State, Defendant ADNliTS that Defendant resides in the State, and
has engaged in business activity within the State.

6. Defendant DEN|ES that Plaintiff has “experience”- filling over 1,000 cases
based on the geolocation technology used by Plaintiff, and Defendant '
DEN|ES that Plaintiff has had an accuracy rate of over 99% `of the cases.
Plaintiff does not mention that Plaintiff files 1,000s of cases that they never
take to trial. Plaintiff fails to mention, how many of those cases Were
summary judgement, how many were just filed against John/Jane Doe, or
how many cases have been ruled against them.

7. Defendant DEN|ES venue is proper because Defendant DEN|ES that a
substantial part of the events or omissions giving rise to the claims
occurred in this District.

8. Defendant ADlVllTS P|aintiff, lVla|ibu lVledia, LLC (d/b/a “X-Art.com) is a
limited liability company organized and existing under thel laws of the State
of California and has a principal place of`business located at 30700
Russe|l Ranch Road, Suite #250, West|ake Vi|lage. CA 91362.

9. Defendant ADlVl|TS Germond Che Patton, is an individual residing at 1040
West Granville Avenue, Apt. #920, Chicago, lL 60660.

10. Defendant DEN|ES that the BitTorrent file distribution network
(“BitTorrent") is one of the most common peer-to-peer tile sharing systems
used for distributing large amounts of data, including. but not limited to,
digital movies files. Plaintiff has failed to show any evidence to support this
claim, other than P|aintiff's accretion that this is true.

11.Defendant DEN|ES that BitTorrent allows users to interact directly with
each other to distribute a large file without creating a heavy load on any
individual source computer and/or network. Plaintiff has failed to cite
sources for this information other than P|aintiff's accretion that this is true.
Defendant DEN|ES that the methodology of BitTorrent allows users to
interact directly, avoiding host websites. Plaintiff has failed to cite sources
for this information other than P|aintiff's accretion that this is true.

12. Defendant DEN|ES that BitTorrent breaks a file into many small pieces to
exchange between users. Plaintiff continues to make accretions of matters
of fact, that Plaintiff has not established a factual basis for.

13. Defendant DEN|ES that BitTorrent assemb|es pieces of a Hle to be
opened and utilized. Plaintiff does not state how this procedure is
accomplished or what specific program allow this process to occur.

14. Defendant DEN|ES that each piece of a BitTorrent file is assigned a
unique cryptogra'phic hash value. P|aintiff has failed to present any
example of this l‘hash value" or how determine on hash value from
another.

15. Defendant DEN|ES the hash value acts as a the "piece’s unique digital
fingerprint". Plaintiff has failed to show that there is an individual

ill 1 rili"‘i

"Il`i!'lll

‘ ‘~irrri

" ""lil'i"ii"ii " `

w

` l|li il i!|ii'

.qj….

i"|l

` '.! F"l"l | iii

C_ase: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 4 of 8 PagelD #:99

fingerprint, or that there is something that can be detected by another
party.

16.Defendant DEN|ES that the entirety of the digital media file has a unique
cryptographic has value, which acts as a “digital tingerprint" identifying the
digital media. Defendant DEN|ES that once complete, all pieces which
comprise a digital media file, the software uses the file hash to determine
that the file is complete and accurate. Plaintiff has failed to establish that
there is a hash or given any specifics on how such a has is detectable or
identifiable

17.Defendant DEN|ES that Plaintiff's "investigator", lPP international UG
established a direct TCP/iP connection with Defendant’s lP address as set
forth on Exhibit A. |PP international UG has demonstrated in other cases
that their methods of detecting lCP/lP address is not peer-reviewed, has
not generated widespread support in the scientific community.

18. Defendant DEN|ES that Plaintiff’s investigator downloaded from
Defendant on or more pieces of each of the digital media files identified by
the files listed on Exhibit A. Exhibit A states that there was a date on which
those files were allegedly interacted with, but does not give a total time
interaction, or number of total interactions.

19. Defendant DEN|ES that each of the media files was identified by the tile
hash that correlates to a copyrighted film owned by Plaintiff. Plaintiff has
yet to establish reliable evidence that the was a hash that correlates to a
file listed on Exhibit B.

20.Defendant DEN|ES that a full copy of each media file was downloaded
from the BitTorrent file distribution network, and confirmed through
independent calculation that the tile hash matched What is listed in Exhibit
A. Plaintiff does not state who conducted the independent confirmation,
the methods that were used, nor the time period in whish this took place.
Plaintiff states that “At no point was Plaintist copyrighted content
up|oaded to any other BitTorrent user." With this statement Plaintiff
ADN||TS that there was no copyright infringement of their works_. if no
other "users" received any of the copyrighted materials, then how can the
|P address in question have distributed copyrighted material to other
users? Plaintiff has clearly filed a frivolous suit in hopes that there is
summary judgement.

21 . Defendant DEN|ES that each digital media file on Exhibit A has been
verified to be identical to one listed on Exhibit B. lt is clear that Exhibit A
and Exhibit B are one document that has been cut into two. if Plaintiff had
not intentionally separated the document in to two, then the total contents
of the document could be placed on one page. Therefore, P|aintiff cannot
say that the titles on one Exhibit match the names of the other Exhibit,
because they are in contained in the same document Furthermore,
Plaintiff has separated the document to hide the fact that the alleged “Hit
Date UTC" and "Most Recent Hit UTC" are the same exact date for every
single title listed in the Exhibits. This demonstrates that Plaintiff can only

ill l i‘iiil'“'t

""!l'ii' l‘|i

" ‘i'| '|""[ i

n it=“nifilw=l -

` 'l'|' ` '|li'i|t||]i"

irwin

!"'|"'iii" “'i"!"'l'" !“ll

\- |--pxl

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 5 of 8 PagelD #:100

account for one contact with the alleged lP address for each of their
alleged copyright infringements.

22. Defendant ADi\/llTS that Plaintiff owns the copyrights to the works in

Exhibit B. Defendant ADM|TS that Exhibit B shows the date of Hrst
publication, registration date, and registration number. Defendant DEN|ES
that Exhibit B shows “each hit date". Exhibit B shows the "N|ost Recent Hit
UTC", and no category is labeled “hit date". Furthermore Exhibit B shows
that on only three of the alleged nine copyright infringements occurred
before the "lViost Recent Hit UTC". Only the dates of 08/06/2017,
03/14/20171 & 06!12/2016 list on Exhibit B under the “|Vlost Recent Hit
UTC" occur after the “Registration Date" Therefore, there was no notice or
notice of copyright for the other six infringement claims. Defendant
DEN|ES that there was an adequate notice of copyright for the dates of
11/24/2017/1 08/06/2017, 08/06/2017, 08/06/2017, 03/14/2017, &
03114/2017 listed on Exhibit B under the “lV|ost Recent Hit UTC". Since
these dates of “lVlost Recent Hit UTC" (implies the last time there was an
alleged interaction) occur before the "Registration Date" there is no
possibility of notice of copyright, and there was no copyright.he|d at the
time of “Most Recent Hit UTC". These dates should be dropped from the
Complaint because no copyright was held at the timel and therefore there
could not be an alleged infringement to a copyright

23. Defendant DEN|ES that Defendant downloaded, copied, and distributed a

complete copy of P|aintiff's Works without authorization as enumerated in
Exhibit B. Plaintiff has not established that there was any alleged
distribution of their works. Plaintiff has stated that “At no point Was
P|aintiff's copyrighted content up|oaded to any other BitTorrent user”.
Plaintiff ADl\/llTS that no one else received any other their copyrighted
content therefore there cannot be any alleged distribution. P|aintiff has not
established that the alleged iP address made any copies of their
copyrighted contentl nor that the alleged lP address down|oaded the
content from anywhere. Plaintiff has only suggested through circumstantial
evidence that the alleged lP address interacted with P|aintiff's own hired
company on one day for one instance.

24. Defendant DEN|ES that P|aintiff's investigator connected, over a course of

time With Defendant’s lP address for each digital media file identified by a
hash value. P|aintiff’s investigator uses non-scientific methods which have
yielded many false results. Defendant DEN|ES that there was a
connection established between lPP and Defendant’s alleged lP address.
Plaintiff only asserts that there was a connection between their hired
company and an alleged lP address. Defendant DEN|ES that simply
listing the UTC (Universal Time) isutilized for air traffic control as well as
for computer forensic purposes. Plaintiff has-only presented a date, an not
a Time on both Exhibit A and Exhibit B. P|aintiff's Exhibits are insufficient
to demonstrate Universal Timel as a date is not representative of time of
day.

ll j i'iiil'“`!

"" llli"l`|l

` ‘i|l’"l|

…WW.H;. l t

` illii| il|ii"

lr!iili\

ii i"l"' |‘iEi” "i"i“'l"" !"|l

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 6 of 8 PagelD #:101

25. Defendant DEN|ES that P|aintiff has present evidence that establishes
Defendant is a habitual and persistent BitTorrent user and copyright
infringer. P|aintiff has'present circumstantial evidence that their hired
company has had minor if not insignificant contact with an |P address, and
has not presented sufficient evidence that Defendant Was using that

' alleged lP address on the date that Plaintiff ciaims. Plaintiff claims
copyright infringement for nine works of which six, Were not registered as
copyrighted works on the “lViost Recent Date UTC" in Exhibit B. Plaintiff
has added the other six false claims in an attempt to try to try to show that
the alleged lP address has infringed on non-copyrighted materiai.

26. Defendant DEN|ES that all conditions precedent to bringing this action
have occurred or been waived. Defendant does not waive anything in the
current complaint and all necessary conditions precedents have occurred.

27. Defendant AD|Vl|TS that P|aintiff has retained counsel and is obligated to
pay said counsel a reasonable fee for its service.

28. Defendant DEN|ES Count 1 - Direct infringement Against Defendantl as a
whole. Plaintiff has only presented circumstantial evidence for their
complaint and has not established that this alleged complaint actually
involves the parties named. Plaintiff is known to file these suits in order to
get summary judgements based on unreliable evidence and the public’s

' fear of facing these type of false accusations

29. Defendant DENiES Plaintiff`s demand for a trial by jury on all issues so
triabie. Defendant demands a bench trial before the Honorable John Z.
Lee. Ajury trial would unfairly bias the Defendantl rather than the
Honorable John Z. would give a fair and just bench triai.

Presenting Defenses to the Claims of Relief

1. The manner of serving the defendant with summons and complaint was
insufficient because the defendant was not personally served by an proper
authorized agent of the Plaintiff. Nor did Plaintiff use certified mail1 or any
of the other authorized types of service under 735 lLCS 5 Code of Civii
Procedure.

2. The complaint fails to state a claim upon which relief can be granted
because more than half of the alleged copyright infringements occur
before those works were registered as a copyright Additionally, Plaintiff
has failed to provide more than circumstantial evidence to show a cause
of action. Plaintiff has not established that they have suffered harm as
result of these allegations in the complaint

Asserting Affirmative Defenses to Claims for Relief
1. The Plaintiff's claim for Direct infringement Against Defendant is barred
by:
i. Assumption of Risk: Plaintiff voluntarily and knowingly assumed the
risk putting their content in form that is alleged. Because of the
number of complaints that Plaintiff has filed across the United

i i`i‘ii"‘t

i q"Il"ii'l‘il

` ‘i|i*"*li

ii-M=“|rw=. 1

fri

` i|iii| t!|ii"

irwin

i.`...! `-.l~i. !ji"`

Ti`i"i' '|"iii`

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 7 of 8 PagelD #:102

States, Plaintiff knew all of the risks at the time of the alleged
infringement

ii.Fraud: Plaintiff presents in Exhibit A and Exhibit B copyrighted
works that were not registered as copyrighted works at the time of
the alleged infringement which is a false statement of material fact
The Plaintiff has knowledge that this statement was false. The
Plaintiff intended the statement presented in a District Couit
complaint Defendant would have to rely on Plaintiff's statement for
a fair and factual civil complaint Defendant would suffer damages
as a result of this false statement

V. Asserting Claims`Against the Plaintiff or Against Another Defendant
1. The defendant has the following claim against the plaintiff:

i. Defamation. Plaintiff's complaint assert a alleged act that the only
have circumstantial evidence for. The complaint attacks the
character and reputation of the Defendant. Plaintiff has released
this information to a third party to the harm of the Defendant

ii. The Defendant asserting the counterclaim against lVla|ibu iVledia
alleges that the following injury or damages resulted: Loss of future
earnings, Loss of reputation and Loss of current earnings.

iii. The defendant seeks reasonable and necessary damages to
cover the` injury suffered through the counter claim.

V|. Defendant’s Demands and Requests

1. Defendant demands a bench trial before the Honorable John Z. Lee.

2. Defendant demands dismissal of the P|aintiff's complaint based on a lack
of evidence and unsupported ciaims.

3. Defendant demands that Plaintiff amend their compiaint’s Exhibit A and
Exhibit B, to reflect only the copyrighted works where alleged infringement
occurred after the work was registered as a copyrighted work.

4. Defendant requests time to prepare motions and briefs for the civil case
before the Honorable John Z. Lee. ,

V||. Certification and Closing

Under Federai Rule of Civil Procedure 11, by signing below, l certify to the best of
my knowledge, information and belief that this answer: (1) is not being presented for
improper purpose, such as to harassl cause unnecessary delay, or needlessly
increase the cost of |itigation; (2) is supported by exiting law or by a nonfrivolous
argument for extending, modifying, or reversing existing law; (3) the factual
contentions have evidentiary support or, if specifically so identitied, will likely have
evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the answer othenivise complies With the requirements of Rule 11.

1. For Parties Without an Attorney

i iiiii[|i‘!

"!l'E'I||

‘ ‘i|'l`"li

i'riri‘iiirii" ‘

"i\

‘ !||ii| illii"

Case: 1:18-cv-01618 Document #: 28 Filed: 12/11/18 Page 8 of 8 PagelD #:103

l agree to provide the Clerk’s Office with any changes to my address where
case-related papers may be served. l understand that my failure to keep a
current address on file with the Clerk's Office may result in the dismissal of

 

my case.
Date of Signing \\/27 l/l!i
Signature of Defendant 04 #.7‘¢:"

 

Printed Name of Defendant Germond'Ché Patton

ill i i`iii"i

" llf' l'|i

i i|H:irl|

ii-wimm=. l 1

'=ii

` `i|ii fl t||ii'

A!"i "!i` '!"

ii i"i"' |‘iT‘

